 



Exhibit 10.29
Date of Grant:                                         
ATMI, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

  1.   Grant of Option.

     ATMI, INC., a Delaware corporation (the “Company”), hereby grants to
                                         (the “Participant”), an option,
pursuant to the Company’s                      Stock Plan (the “Plan”), to
purchase an aggregate of                      shares of Common Stock, $.01 par
value (“Common Stock”), of the Company at a price of                      per
share, purchasable as set forth in and subject to the terms and conditions of
this option agreement (this “Agreement”) and the Plan. The date of grant of this
option is hereinafter referred to as the “date of grant” and the date ending
twelve months thereafter and each subsequent successive twelve-month period is
hereinafter referred to as the “first anniversary date”, “second anniversary
date”, “third anniversary date”, etc.

  2.   Incorporation of Plan.

     All terms, conditions and restrictions of the Plan are incorporated herein
and made part hereof as if stated herein. If there is any conflict between the
terms and conditions of the Plan and this Agreement, the terms and conditions of
the Plan, as interpreted by the Board of Directors of the Company or the
Compensation Committee of the Board of Directors, shall govern. Except as
otherwise provided herein, all capitalized terms used herein but not otherwise
defined shall have the respective meanings given to such terms in the Plan.

  3.   Exercise of Option and Provisions for Termination.

     (a) Vesting. Except as otherwise provided herein or in the Plan, this
option shall first be exercisable with respect to all of the shares of Common
Stock subject hereto on the first anniversary date, and shall remain exercisable
until the tenth anniversary date. In no event may this option be exercised at
any time after the tenth anniversary date.
     (b) Method of Exercise. Subject to the conditions hereof, this option shall
be exercisable from time to time by the Participant giving written notice of
exercise to the Company, specifying the number of shares to be purchased and the
purchase price to be paid therefor and accompanied by payment in accordance with
Section 4 hereof. Such exercise shall be effective upon receipt by the Treasurer
of the Company of the written notice together with the required payment. The
Participant shall be entitled from time to time to purchase less than the number
of shares covered hereby, provided that no partial exercise of this option shall
be for less than 10 whole shares.
     (c) Termination of Service. Except as provided in Section 3(f) below, if
the Participant’s service as a director of the Company terminates for any reason
other than retirement, change of control, total disability or death, this option
shall immediately terminate if the option is not then exercisable. If the option
is exercisable on the date of termination of





--------------------------------------------------------------------------------



 



service as a director, the option shall remain exercisable during the
three-month period following the date of termination, at which time it shall
terminate. Notwithstanding the foregoing, in no event may the option be
exercised after the tenth anniversary date. If the Participant dies during such
three-month period, this option shall be exercisable by the Participant’s
personal representatives, heirs or legatees for the remainder of such
three-month period.
     (d) Death. If the Participant dies while a director of the Company, this
option shall immediately terminate if the option is not then exercisable. If the
option is exercisable on the date of death, the option shall remain exercisable
by the Participant’s personal representatives, heirs or legatees until the tenth
anniversary date.
     (e) Retirement/Disability. In the event the Participant’s service as a
director of the Company terminates by reason of the Participant’s retirement or
total disability, this option shall immediately terminate if the option is not
then exercisable. If the option is exercisable on the date of termination of
service, the option shall remain exercisable by the Participant until the tenth
anniversary date, or, if the Participant dies before the tenth anniversary date,
by the Participant’s personal representatives, heirs or legatees until the tenth
anniversary date. For purposes of this Section 3(e), “retirement” shall mean the
Participant’s voluntary resignation from the Company’s Board of Directors
(including a decision not to stand for reelection) either (i) at age 62 or above
and after a minimum of five years of service as an employee or director of the
Company or any of its subsidiaries, or (ii) after a minimum of nine years of
service as a director of the Company; and “total disability” shall mean a
disability which, in the reasonable opinion of the Board of Directors, renders
the Participant unable or incompetent to carry out the Participant’s duties,
responsibilities and assignments for a period of ninety (90) consecutive days.
     (f) Voluntary Termination. In the event of the Participant’s voluntary
termination of membership on the Board of Directors of the Company, other than
as a result of retirement or total disability, the Board of Directors may, by
giving written notice to the Participant, provide that any portion of this
option that was otherwise exercisable on the date of termination of the
Participant’s directorship may be exercised within a one year period following
the date on which the Participant ceased to be a director, as set forth in
written notice to the Participant, but in no event after the tenth anniversary
date. If the Participant dies during such period, this option shall be
exercisable by the Participant’s personal representatives, heirs or legatees, to
the same extent that the Participant could have exercised this option on the
date of his or her death. This option or any unexercised portion hereof shall
terminate unless so exercised prior to the expiration of ten years from the date
of its grant.
     (g) Change in Control. In the event the Participant is removed as a
director of the Company in connection with a change in control of the Company or
at the first shareholder’s meeting at which directors are elected following such
a change in control, this option shall be immediately exercisable on the
effective date of such termination of service as a director. Unless the Board of
Directors determines otherwise pursuant to clauses (ii) or (iii) of the section
of the Plan titled “Reorganization,” this option shall remain exercisable until
the first anniversary of such change in control, but in no event after the tenth
anniversary date. If the Participant dies during such one-year period, this
option shall be exercisable by the Participant’s personal representatives, heirs
or legatees for the remainder of the one-year period or until the tenth

2



--------------------------------------------------------------------------------



 



anniversary date, if earlier. For purposes of this Section 3(g), a “change in
control” of the Company shall be deemed to have taken place if: (i) a third
person, including a “person” as defined in Section 13(d)(3) of the Exchange Act
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total number of votes that may be cast for the
election of the directors of the Company; or (ii) as the result of, or in
connection with, any tender or exchange offer, merger, consolidation or other
business combination, sale of assets or one or more contested elections, or any
combination of the foregoing transactions (a “Transaction”) the persons who were
directors of the Company immediately prior to the Transaction shall cease to
constitute a majority of the Board of Directors of the Company or of any
successor to the Company; (iii) the sale of all or substantially all of the
assets of the Company (on a consolidated basis) in one or more related
transactions to a person other than such a sale to a subsidiary of the Company
which does not involve a change in the equity holdings of the Company; or
(iv) the following individuals cease, for any reason (other than an act of God),
to constitute a majority of the number of directors of the Company then serving:
individuals who, on the date of grant, constitute the Board of Directors of the
Company and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board of Directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date of grant or whose appointment or election or
nomination for election was previously so approved.

  4.   Payment of Purchase Price.

     (a) Payment of the purchase price for shares purchased upon exercise of
this option shall be made by delivery to the Company of cash or check payable to
the order of the Company in an amount equal to the purchase price of such
shares, or, if the Participant elects and the Company permits, by delivery of
shares of Common Stock of the Company having a fair market value equal in amount
to the purchase price of such shares.
     (b) For the purposes hereof, the fair market value of any share of the
Company’s Common Stock to be delivered to the Company in exercise of this option
shall be determined in good faith by the Board of Directors of the Company, in
accordance with the terms of the Plan.
     (c) If the Participant elects to exercise options by delivery of shares of
Common Stock of the Company, the certificate or certificates representing the
shares of Common Stock of the Company to be delivered shall be duly executed in
blank by the Participant or shall be accompanied by a stock power duly executed
in blank suitable for purposes of transferring such shares to the Company.
Fractional shares of Common Stock of the Company will not be accepted in payment
of the purchase price of shares acquired upon exercise of this option.

  5.   Delivery of Shares.

     The Company shall, upon payment of the purchase price for the number of
shares purchased and paid for, make prompt delivery of such shares to the
Participant, provided that if

3



--------------------------------------------------------------------------------



 



any law or regulation requires the Company to take any action with respect to
such shares before the issuance thereof, then the date of delivery of such
shares shall be extended for the period necessary to complete such action. No
shares shall be issued and delivered upon exercise of any option unless and
until, in the opinion of counsel for the Company, any applicable registration
requirements of the Securities Act of 1933, any applicable listing requirements
of any national securities exchange on which stock of the same class is then
listed, and any other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery, shall have been fully complied
with.

  6.   Non-transferability of Option.

     Except as provided in Sections 3(c), 3(d), 3(e), 3(f) and 3(g) hereof, this
option is personal and no rights granted hereunder shall be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) nor shall any such rights be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this option or of such rights contrary to the provisions
hereof, or upon the levy of any attachment or similar process upon this option
or such rights, this option and such rights shall become null and void.

  7.   No Special Employment Rights.

     Nothing contained in the Plan or this Agreement shall be construed or
deemed by any person under any circumstances to entitle the Participant to
remain as a member of the Board of Directors or otherwise to remain in the
service of the Company.

  8.   Rights as a Stockholder.

     The Participant shall have no rights as a stockholder with respect to any
shares which may be purchased by exercise of this option unless and until a
certificate or certificates representing such shares are duly issued and
delivered to the Participant. Except as otherwise expressly provided in the
Plan, no adjustment shall be made for dividends or other rights for which the
record date is prior to the date such stock certificate is issued.

  9.   Recapitalization.

     In the event that dividends are payable in shares of Common Stock or in the
event there are splits, sub-divisions or combinations of shares of Common Stock
subsequent to the date of grant, the number of shares subject to this option
shall be increased or decreased proportionately, as the case may be, and the
number of shares deliverable upon the exercise thereafter of this option shall
be increased or decreased proportionately, as the case may be, without change in
the aggregate purchase price.

  10.   Reorganization.

     Subject to Section 3(g) hereof, in case the Company is merged or
consolidated with another corporation and the Company is not the surviving
corporation, or in case the property or stock of the Company is acquired by any
other corporation, or in case of a reorganization or liquidation of the Company,
prior to the termination or expiration of this option, this option shall

4



--------------------------------------------------------------------------------



 



be treated in the manner set forth in Section 10 of the Plan.

  11.   Withholding Taxes.

     Whenever shares are to be issued upon exercise of this option, the Company
shall have the right to require the Participant to remit to the Company an
amount sufficient to satisfy any federal, state and local withholding tax
requirement prior to the delivery of any certificate or certificates for such
shares.

  12.   Miscellaneous.

     (a) Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and the
Participant.
     (b) All notices under this Agreement shall be mailed or delivered by hand
to the parties at their respective addresses set forth beneath their names below
or at such other address as may be designated in writing by either of the
parties to one another.
     (c) This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware.
     (d) No delay or omission to exercise any right, power or remedy accruing to
any party hereto upon any breach or default of any party under this Agreement,
shall impair any such right, power or remedy of such party, nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring, nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and shall be effective only to the extent specifically set forth
in such writing.
     (e) This Agreement contains the entire understanding of the parties with
respect to its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein. This
Agreement, including, without limitation, the Plan, supersedes all prior
agreements and understandings between the parties with respect to its subject
matter.
     (f) This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
     (g) The Participant hereby acknowledges receipt of a copy of the Plan. The
Participant hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors and the Compensation Committee in
respect of the Plan, this Agreement and the option shall be final and
conclusive.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its duly authorized officer, and the Participant has hereunto signed
this Agreement on his own behalf, thereby representing that he has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

            ATMI, INC.
      By:   Douglas A. Neugold         Title: Chief Executive Officer           
 

         
 
 
[Participant]     

6